EXHIBIT 10.68
SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT
     THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Amendment”) is
dated as of the 10th day of May, 2010, by and among, Dover Saddlery, Inc., a
Delaware corporation (“Dover DE”), Dover Saddlery, Inc., a Massachusetts
corporation, Smith Brothers, Inc., a Texas corporation, Dover Saddlery Retail,
Inc., a Massachusetts corporation, Old Dominion Enterprises, Inc., a Virginia
corporation and Dover Saddlery Direct, Inc., a Massachusetts corporation
(hereinafter, each with Dover DE, individually a “Borrower”, and collectively
the “Borrowers”) and RBS Citizens, National Association, a national banking
association, with a principal place of business at 875 Elm Street, Manchester,
New Hampshire 03101 (hereinafter the “Lender”);
     WHEREAS, Borrowers and Lender are parties to a Loan and Security Agreement
dated December 11, 2007, ( as amended, the “Loan Agreement”) whereby, inter
alia, the Borrowers borrowed up to Eighteen Million Dollars ($18,000,000.00) in
the form of a revolving line of credit loan, which loan was reduced to
$14,000,000 and will be further reduced to 13,000,000 pursuant to a previous
amendment; and
     WHEREAS, the parties wish to amend the Loan Agreement to extend the line of
credit loan; and
     NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, the parties agree as follows:
     1. EXTENSION.
     The revolving line of credit loan is extended to May 1, 2011.
     2. FEES AND EXPENSES.
     Borrowers will pay an administration fee equal to One Thousand Dollars
($1,000.00) and all of Lender’s costs and expenses incurred in preparation of
this Amendment and the documents and instruments executed herewith.
     3. RATIFICATION.
     In all other respects, the Loan Agreement remains in full force and effect,
and Borrowers agree to be bound thereby. Except as specifically amended herein,
the terms and conditions of the Loan Agreement shall remain in full force and
effect. Borrowers confirm and agree that the amendments contained herein shall
in no way be construed as an obligation on the part of Lender to further amend
or extend the Loan Agreement or any other Loan Documents. This Amendment is not
a novation.
     4. REAFFIRMATION.

 



--------------------------------------------------------------------------------



 



     Borrowers reaffirm each and every representation and warranty made by them
in the Loan Agreement. Borrowers and Lender hereby agree and confirm that
Borrowers have prior to this Amendment delivered to Lender the information and
disclosures in accordance with the reporting requirements of the Loan Agreement.
     5. AUTHORITY.
     Borrowers warrant that it has full power and authority, and has taken all
necessary corporate and other action and procured all necessary consents to
execute and deliver this Amendment and perform its obligations hereunder.
     IN WITNESS WHEREOF, the parties have executed this Amendment the date and
time first above written.
[PAGE ENDS HERE, SIGNATURE PAGE(S) TO FOLLOW]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed on their behalf by the persons signing below who are thereunto
duly authorized, as of the day and year first above-written.

             
 
      BORROWERS:
 
           
 
      DOVER SADDLERY, INC.
(a Delaware Corporation)
 
           
/s/ Michael W. Bruns
 
      By:   /s/ Stephen L. Day
 
Witness
        Name:   Stephen L. Day

        Title:   its CEO and President
 
           
 
      DOVER SADDLERY, INC.
(a Massachusetts Corporation)
 
           
/s/ Michael W. Bruns
 
      By:   /s/ Stephen L. Day
 
Witness
        Name:   Stephen L. Day

        Title:   Director
 
           
 
      SMITH BROTHERS, INC.
 
           
/s/ Michael W. Bruns
 
      By:   /s/ Stephen L. Day
 
Witness
        Name:   Stephen L. Day

        Title:   Director
 
           
 
      DOVER SADDLERY RETAIL, INC.
 
           
/s/ Michael W. Bruns
 
      By:   /s/ Stephen L. Day
 
Witness
        Name:   Stephen L. Day

        Title:   Director

 



--------------------------------------------------------------------------------



 



             
 
      OLD DOMINION ENTERPRISES, INC.
 
           
/s/ Michael W. Bruns
 
      By:   /s/ Stephen L. Day
 
Witness
        Name:   Stephen L. Day

        Title:   Director
 
           
 
      DOVER SADDLERY DIRECT, INC.
 
           
/s/ Michael W. Bruns
 
      By:   /s/ Stephen L. Day
 
Witness
        Name:   Stephen L. Day

        Title:   Director
 
           
 
      LENDER:
 
           
 
      RBS CITIZENS, NATIONAL ASSOCIATION
 
           
/s/ Deborah Barry  
 
      By:   /s/ Lori A. Chandonnais
 
Witness
        Name:   Lori A. Chandonnais

        Title:   Senior Vice President

 